ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Cisneros, 2013 IL App (3d) 110851




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    RAFAEL Q. CISNEROS, Defendant-Appellant.



District & No.             Third District
                           Docket No. 3-11-0851


Filed                      September 11, 2013


Held                       On appeal from defendant’s conviction for aggravated battery based on
(Note: This syllabus       great bodily harm, defendant’s contention that his conviction should be
constitutes no part of     reduced to battery because the State failed to prove that the victim
the opinion of the court   suffered great bodily harm was rejected, since the evidence showed the
but has been prepared      victim had five lacerations, his shirt was soaked with blood, he received
by the Reporter of         stitches to two of his wounds, and the trier of fact had sufficient evidence
Decisions for the          to conclude that great bodily harm was inflicted.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Rock Island County, No. 11-CF-511;
Review                     the Hon. Frank R. Fuhr, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Jack Hildebrand, of State Appellate Defender’s Office, of Elgin, for
Appeal                     appellant.

                           John L. McGehee, State’s Attorney, of Rock Island (Terry A. Mertel and
                           Richard T. Leonard, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
                           Justice O’Brien concurred in the judgment and opinion.
                           Justice McDade specially concurred, with opinion.




                                              OPINION

¶1          A Rock Island County jury convicted defendant, Rafael Q. Cisneros, of aggravated
        battery causing great bodily harm (720 ILCS 5/12-4(a) (West 2010)). The trial court
        sentenced him to 18 months’ probation. Defendant appeals. The sole question posed in this
        appeal is: Did the State prove beyond a reasonable doubt that the victim suffered great bodily
        harm? It did. We affirm.

¶2                                              FACTS
¶3          The State charged defendant with two counts of aggravated battery for stabbing Jose
        Gomez in the back with a knife on June 3, 2011. 720 ILCS 5/12-4(a), (b)(1) (West 2010).
        Count I charged that defendant knowingly caused great bodily harm (720 ILCS 5/12-4(a)
        (West 2010)), and count II charged that he used a deadly weapon to knowingly cause bodily
        harm (720 ILCS 5/12-4(b)(1) (West 2010)).
¶4          At trial, Gomez testified that on the night of June 3, 2011, after he parked his vehicle at
        his house, someone threw a beer bottle at the passenger side door. Defendant and three other
        men were across the alley in defendant’s garage. Gomez walked into the alley and asked
        them who threw the bottle. Defendant responded that he threw the bottle. Defendant walked
        toward Gomez, put his hand in his pocket, and then removed it. It was dark. Gomez could
        not see anything in defendant’s hand. Defendant hit Gomez; the fight was on. During the
        fight, defendant cut Gomez on his left hand, the left side of his neck, left shoulder, left side
        of his back, and left forearm.
¶5          The fight ended when Gomez pushed defendant away because he noticed his white shirt
        was red with blood. Gomez asked defendant if he had a knife. Defendant said no and told
        Gomez that he must have cut himself with his own keys. Gomez went home; his nephew
        called the police. Gomez later went to the hospital, where he received four stitches in his

                                                  -2-
       hand and two in his back. Gomez also showed the jury the scars resulting from the injuries
       to his hand, neck, shoulder, back, and forearm.
¶6          Moline police officer Brett Kopf testified that he responded to a call at Gomez’s house.
       Kopf saw injuries to Gomez’s upper torso and neck. Gomez held his shirt to his neck injury,
       which Kopf described as a deep puncture wound. Gomez told Kopf that defendant had
       stabbed him. When Kopf approached defendant at his house, he found a box cutter lying in
       close proximity to defendant.
¶7          Police officer Michael Griffin testified that he was a certified paramedic and was also
       certified in international trauma life support. Approximately one hour after the incident,
       Griffin went to the hospital and photographed Gomez’s injuries. Griffin described the
       injuries as a scratch on Gomez’s forehead, a laceration to his left hand, a small laceration to
       his left forearm, a small laceration to his left shoulder, a long laceration to his left collar
       bone, and a laceration to the left side of his neck. Griffin also photographed a dressing
       applied to the wound on the left side of Gomez’s back. Griffin did not remove the dressing
       for the photograph because “prior to [Griffin’s] arrival at the hospital this had been bleeding
       the most significantly so prior to [his] arrival to take photographs it had been properly
       dressed by the trauma surgeon to control bleeding and [he] was not going to remove that for
       the purpose of a photograph.” Griffin also photographed Gomez’s blood-soaked shirt. Griffin
       described the injuries as not very deep, a few layers into the skin. This description, at least
       with respect to the back and hand wounds, of the injuries is contradicted by the photographs,
       Officer Kopf’s testimony, the treatment received, and the victim’s testimony. Griffin opined
       that the injuries were caused by a sharp, straight-edged weapon and made by slashing rather
       than stabbing.
¶8          The jury found defendant guilty of aggravated battery causing great bodily harm (count
       I), but could not reach a verdict on aggravated battery with a deadly weapon (count II).
       Defendant filed a posttrial motion, arguing that the State failed to prove defendant caused
       great bodily harm to Gomez. The trial court denied defendant’s motion and sentenced him
       to 18 months’ probation. Defendant appeals.

¶9                                          ANALYSIS
¶ 10       Defendant argues that the State failed to prove beyond a reasonable doubt that Gomez
       suffered great bodily harm and, therefore, his conviction for aggravated battery based on
       great bodily harm should be reduced to battery.
¶ 11       When a defendant challenges the sufficiency of the evidence, we view the evidence in
       the light most favorable to the State and determine whether any rational trier of fact could
       have found the essential elements of the crime proven beyond a reasonable doubt. People v.
       Beauchamp, 241 Ill. 2d 1 (2011); People v. Collins, 106 Ill. 2d 237 (1985). It is not this
       court’s function to retry a defendant who challenges the sufficiency of the evidence. People
       v. Ross, 229 Ill. 2d 255 (2008). The trier of fact remains responsible for making
       determinations regarding the credibility of witnesses, the weight to be given to their
       testimony, and the reasonable inferences to be drawn from the evidence. Id. We will not set
       aside a defendant’s conviction unless the evidence was so improbable, unsatisfactory, or

                                                -3-
       inconclusive that it creates a reasonable doubt of defendant’s guilt. Beauchamp, 241 Ill. 2d
1.
¶ 12       To convict a defendant of aggravated battery, the State must prove beyond a reasonable
       doubt that in committing a battery, defendant intentionally or knowingly caused great bodily
       harm or permanent disability or disfigurement. 720 ILCS 5/12-4(a) (West 2010). Whether
       the victim’s injuries rise to the level of great bodily harm is a question for the trier of fact.
       People v. Cochran, 178 Ill. App. 3d 728 (1989).
¶ 13       Here, the evidence at trial established that Gomez had five lacerations to his body as a
       result of the altercation with defendant. Blood from the cuts to Gomez’s hand, neck,
       shoulder, back, and forearm completely soaked his shirt. Photographs of Gomez’s injuries
       revealed a deep gash to his hand, a long laceration to his shoulder, a neck wound with a
       portion of the flesh loose from the underlying tissue, and a shallow laceration to his forearm.
       Although the record does not contain a photograph of Gomez’s back wound, the evidence
       indicated that it required stitches to close. Gomez received medical treatment for his injuries,
       which included stitches to his hand and back. The jury viewed Gomez’s scars from each of
       the five lacerations. Viewing this evidence in the light most favorable to the State, we
       conclude that a rational jury could have found Gomez suffered great bodily harm. See
       Beauchamp, 241 Ill. 2d 1.
¶ 14       First, defendant characterizes the victim’s wounds, including the one on the victim’s
       back, as “superficial.” Superficial wounds do not require stitches. Next, defendant argues that
       Gomez’s injuries cannot qualify as great bodily harm because they were not greater and more
       serious than our supreme court’s definition of injuries qualifying as bodily harm. See People
       v. Mays, 91 Ill. 2d 251 (1982); People v. Figures, 216 Ill. App. 3d 398 (1991). In Mays, our
       supreme court defined bodily harm, as it relates to a battery, as some sort of physical pain or
       damage to the body, like lacerations, bruises, or abrasions, whether temporary or permanent.
       The appellate court in Figures construed the language in Mays as a definition of bodily harm
       for “simple” battery. From this definition, defendant claims that injuries limited to
       lacerations cannot qualify as great bodily harm. We disagree.
¶ 15       Defendant relies heavily upon Figures in support of his argument that the State failed to
       prove great bodily harm. In our opinion, the Figures court’s analysis is based largely, if not
       primarily, on a misreading of the Illinois Supreme Court’s decision in Mays, 91 Ill. 2d 251.
       Figures, 216 Ill. App. 3d at 401. The Figures court concluded:
               “The Illinois Supreme Court has provided some guidance in defining the term ‘bodily
           harm’ as it relates to simple battery:
               ‘[a]lthough it may be difficult to pinpoint exactly what constitutes bodily harm for
               the purposes of the statute, some sort of physical pain or damage to the body, like
               lacerations, bruises or abrasions, whether temporary or permanent, is required.’
               (People v. Mays, [91 Ill. 2d 251, 256 (1982)].)
           Because great bodily harm requires an injury of a graver and more serious character than
           an ordinary battery, simple logic dictates that the injury must be more severe than that
           set out in the Mays definition.” (Emphasis added.) Id.
       The appellate court’s analysis in Figures missed the import of what the supreme court was

                                                 -4-
       doing in Mays. Specifically, the court’s conclusion that the supreme court was “defining the
       term ‘bodily harm’ as it relates to simple battery” finds no support in Mays. (Emphasis
       added.) Id.
¶ 16       In Mays, 91 Ill. 2d 251, the court was dealing with Mays’ rape conviction. One issue
       raised by the defendant was whether the trial court erred in refusing his tendered jury
       instruction for the offense of battery. Defendant argued that battery was a lesser-included
       offense of rape and, therefore, he was entitled to a battery instruction. The supreme court
       noted:
           “Battery, on the other hand, can be committed in two ways: first, by intentionally or
           knowingly, without legal justification and by any means, causing bodily harm to an
           individual, and second, under the same circumstances, making physical contact of an
           insulting or provoking nature. Ill. Rev. Stat. 1977, ch. 38, par. 12-3.
                As noted above, however, defendant requested an instruction only on battery by
           bodily harm. Although it may be difficult to pinpoint exactly what constitutes bodily
           harm for the purposes of the statute, some sort of physical pain or damage to the body,
           like lacerations, bruises or abrasions, whether temporary or permanent, is required.
           Otherwise there would be no need for the other type of battery, contact of an insulting
           or provoking nature.” (Emphasis added.) Id. at 256.
       Clearly, the supreme court did not intend the description of “battery by causing bodily harm”
       to be a description of the threshold requirements for proving simple battery. Rather, it was
       describing the difference between battery by bodily harm and battery by insulting or
       provoking contact.
¶ 17       In Mays, the defendant was neither charged nor convicted of battery, only rape. Had he
       been charged with battery, undoubtedly it would have been of the aggravated variety. The
       evidence established that before defendant raped the victim, he first beat her until she was
       unconscious. Defendant waited until the victim regained consciousness and then raped her.
       He argued that he was entitled to a battery instruction as a lesser-included element of the
       rape. In quoting the supreme court’s language regarding bodily harm for the purposes of the
       battery statute, defendant and Figures both ignore the context of the supreme court’s
       discussion of battery requirements. Compare the actual quote from Mays (supra ¶ 16) to the
       redacted quote from Mays used by the Figures court (supra ¶ 15).
¶ 18       We reject the notion that the supreme court’s discussion in Mays is somehow useful in
       distinguishing battery from aggravated battery. Clearly, the supreme court was differentiating
       battery by bodily harm from battery by insulting or provoking contact. Additionally, can any
       reasonable person accept the notion that the supreme court meant to say that a victim left
       with “permanent” “physical pain or damage to the body” has not suffered great bodily harm,
       but only bodily harm? Because if, as Figures posits, the Mays court was defining simple
       battery, then that is what we are left with. To the contrary, the court’s language makes it clear
       that it was describing all varieties of bodily harm: minor, great and in-between. However, it
       did so in the context in which it found itself: discussing whether battery is a lesser-included
       offense of rape. The Mays court had no reason to discuss aggravated battery.
¶ 19       We are similarly unpersuaded by defendant’s reliance on In re J.A., 336 Ill. App. 3d 814

                                                 -5-
       (2003), and In re T.G., 285 Ill. App. 3d 838 (1996). In J.A., the court did not find great bodily
       harm, despite the victim being stabbed once in the shoulder, because the victim described the
       stab as if someone had pinched him, and no evidence was presented regarding the nature of
       the wound. J.A., 336 Ill. App. 3d 814. In T.G., the victim was stabbed three times in the
       chest, but only felt the first one, which he described as being poked with a pen. T.G., 285 Ill.
       App. 3d 838. Finding no other evidence regarding the nature or extent of the victim’s
       injuries, the court concluded that great bodily harm was not proven. Id. Both of these cases
       adopt Figures’ faulty analysis of the Mays decision. T.G., 285 Ill. App. 3d at 846; J.A., 336
Ill. App. 3d at 816.
¶ 20        In the instant case, there was extensive information regarding the seriousness of Gomez’s
       injuries, including photographic evidence and a visual display of his numerous scars. See,
       e.g., People v. Doran, 256 Ill. App. 3d 131 (1993) (finding sufficient evidence to support
       great bodily harm where the record contained pictures to demonstrate the victim’s injuries,
       which included bruises, lacerations, and a concussion, and the victim showed the scar on his
       forehead); People v. Smith, 6 Ill. App. 3d 259 (1972) (finding great bodily harm where
       defendant struck the victim twice in the face with his fist, gave her a lump in her mouth, put
       a scar on her face, and left bruises under her chin).
¶ 21        Likewise, the absence of medical testimony regarding the severity or permanency of
       Gomez’s lacerations did not preclude the jury from finding great bodily harm. See People
       v. Jordan, 102 Ill. App. 3d 1136 (1981) (finding of great bodily harm is not dependent upon
       hospitalization of the victim or even that the victim received medical attention); People v.
       Matthews, 126 Ill. App. 3d 710 (1984) (finding great bodily harm where victim, who was
       struck on the head with a gun and struck several times on the head and arms with a baseball
       bat, only received a bruise on her head and did not require medical attention). Here, the
       victim testified that he went to the hospital, where his treatment included two stitches to
       close the wound to his back. The jury saw the scar. The trier of fact in this case was
       presented with sufficient evidence to find defendant inflicted great bodily harm on Gomez.

¶ 22                                    CONCLUSION
¶ 23       For the foregoing reasons, the judgment of the circuit court of Rock Island County is
       affirmed.

¶ 24       Affirmed.

¶ 25       JUSTICE McDADE, specially concurring.
¶ 26       I concur in the result reached by the majority. I write separately because I find no need
       to discredit the use of People v. Figures, 216 Ill. App. 3d 398 (1991), and People v. Mays,
       91 Ill. 2d 251 (1982), in analyzing this case. Under the approach set out in People v. Figures,
       216 Ill. App. 3d 398 (1991), there was sufficient evidence for the jury to conclude that
       defendant inflicted great bodily harm on the victim. Defendant argues that the victim’s
       injuries only consist of lacerations and that Figures stands for the proposition that lacerations


                                                 -6-
       are only ordinary bodily harm and thus cannot constitute great bodily harm. As does the
       majority, I disagree.
¶ 27       The Figures court stated that for the purposes of simple battery, bodily harm requires
       “ ‘some sort of physical pain or damage to the body, like lacerations, bruises or abrasions,
       whether temporary or permanent.’ ” Figures, 216 Ill. App. 3d at 401 (quoting People v.
       Mays, 91 Ill. 2d 251, 256 (1982)).1 According to Figures, “[b]ecause great bodily harm
       requires an injury of a graver and more serious character than an ordinary battery, simple
       logic dictates that the injury must be more severe than that set out in the Mays definition.”
       Figures, 216 Ill. App. 3d at 401. Figures does not support defendant’s conclusion that
       lacerations cannot constitute great bodily harm; instead, to constitute great bodily harm,
       lacerations would have to be of a grave and serious character, as opposed to of a minor or
       trivial character. To conclude that lacerations could never be great bodily harm would define
       the element as a matter of law, when instead it is a question of fact. See, e.g., People v.
       Lopez-Bonilla, 2011 IL App (2d) 100688, ¶¶ 13-14.
¶ 28       Here, there was sufficient evidence to support the jury’s conclusion that the victim’s
       lacerations were not minor or trivial: defendant cut the victim with a straight-edged weapon,
       the victim had cuts on his hand and back large enough to require stitches to close, as well as
       a neck wound which was described as deep, and the victim bled significantly from these
       wounds. Therefore, I concur with the decision to affirm defendant’s conviction.




               1
                 The majority’s discussion of the context of the Mays and Figures decisions is accurate, and
       I agree that Mays cannot be construed as setting out a comprehensive definition of ordinary bodily
       harm. But I do not agree that Mays cannot guide our inquiry here. Courts have repeatedly held that
       to give effect to the word “great” in the offense of aggravated battery based on great bodily harm,
       the harm inflicted must be more severe than the mere “bodily harm” required for a simple battery.
       See Figures, 216 Ill. App. 3d at 401; People v. Costello, 95 Ill. App. 3d 680, 684 (1981). Therefore,
       to distinguish between ordinary and great bodily harm, the trier of fact must have some sort of
       baseline against which to measure the defendant’s injuries so it can determine whether those injuries
       are trivial or minor–thus mere bodily harm–or serious and grave. The majority discredits Figures,
       but does not offer a way to make that distinction. The discussion of bodily harm in Mays is
       instructive, however, because injuries that are limited to mere lacerations, bruises, or abrasions do
       not normally signify great bodily harm. See In re J.A., 336 Ill. App. 3d 814, 817 (2003) (“We have
       repeatedly articulated the proposition that ‘great bodily harm’ is more serious or grave than
       lacerations, bruises, or abrasions that characterize ‘bodily harm.’ ”). Therefore, I believe that the
       court’s discussion in Mays remains a useful guidepost for distinguishing ordinary from great bodily
       harm, and would continue to adhere to Figures and the cases that follow it.

                                                   -7-